DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	In claims 1 and 9, the limitation “the second inner surface is arranged in a close and almost contacting position with the second outer surface” is being interpreted as meaning any distance between the two surfaces that maintains a mobile device between the surface due to the friction upon the device created by the distance between the surfaces.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 3-5, 8-10, 12-16, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 10 each recite “a waterproof thermoplastic polyurethane zipper”. The limitation “fabric-coated thermoplastic polyurethane” was added in the claim amendments filed 10/23/19 and this was the first mention in this application of the zipper being “thermoplastic polyurethane”. Paragraph [0034] of the originally filed Specification discloses a T-zip zipper which may be a TIZIP waterproof zipper available from Titex GmbH, Germany. There is no mention of the TIZIP zipper specifically being “thermoplastic polyurethane”. The trade name alone does not define any specific structure of the zipper as trade names are used to identify the source of goods and not the structure of goods themselves. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-5, 8-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Johnson (US D352,604 S), Haralson et al. (US 2011/0101059 A1), Lai et al. (US 9,795,044 B2), Brightman (US 8,438,706 B2), Manning et al. (US D676,232 S), and Yoon et al. (US 2010/0003505 A1).
Regarding claims 1, 9, 10, and 12, King discloses a carrying case, comprising: a first portion (one half of case 202) including a first inner surface (inherent to any case wall), a first outer surface (inherent to any case wall); a visual design element (see “designer labels” in col. 11 lines 35-36); a second portion (second half of case 202) including a second inner surface (inherent), a second outer surface (inherent), the second portion having a substantially u-shaped cross section (see sidewall that would provide the claimed u-shaped cross section in Figure 2); and a waterproof zipper (206, see “airtight and/or watertight in col. 4 line 21) extending between the first portion and the second portion, wherein the zipper width provides separation between the first and second portions (see Figure 2), a strap (208); wherein the carrying case is waterproof (see “waterproof” in col. 10 line 53); wherein when the zipper is in a closed position, the first inner surface and the second inner surface are kept dry when the carrying case is exposed to moisture (see “watertight” in col. 4 line 21 and “waterproof” in col. 10 line 53), and 2wherein when the zipper is in a closed position, the zipper forms a water-tight and air-tight seal (see “airtight and/or watertight” in col. 4 line 21) further adapting the case to float in water (see “configured to float if dropped into a body of water” in col. 10 lines 54-55).
	King fails to disclose a first pocket located between the first inner surface and the first outer surface, the first inner surface including a zipper closure for the first pocket. King is silent as to the interior details of his case.
Johnson teaches that it was already known in the art for an electronic device carrying case like that of King to include a zippered pocket between a first inner and outer surface (left side of case, Figure 8) and for the first inner surface to include card holding slits (see left side of the case, Figure 8, where anyone of ordinary skill in the art would recognize the left side of the case as being shown with slit type pockets capable of holding cards or papers). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first inside surface of the modified King case with a zippered pocket with elongate slit openings for holding credits cards and other small items, as taught by Johnson.
	King also fails to disclose the visual design element specifically being on the first portion. King only generally discloses the case including a designer logo (see col. 11 lines 35-36). A person having ordinary skill in the art at the time Applicant’s invention was filed would have found it an obvious matter of design choice to have placed the logo on any physically possible and visible part of the King case, in this case the first portion. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	King also fails to disclose a portion of the second outer surface comprising a transparent polymeric material, and a second pocket located between the second inner surface and the second outer surface, wherein the second pocket is free of any closing feature and the second inner surface is arranged in a close and almost contacting position with the second outer surface so that a mobile device received in between the second inner surface and second outer surface is maintained in a secure position by the closeness of the second inner surface and second outer surface; wherein the mobile device located in the second pocket can be viewed and manipulated without movement of the mobile device from a window formed from the transparent polymeric material located on the second outer surface; wherein the window formed from the transparent polymeric material is thermoplastic polyurethane; and wherein when the zipper is in an open position, the mobile device will be exposed to the moisture due to the lack of closing feature on the second pocket. King does disclose the use of a transparent window allowing a user to interact with the electronic device (see col. 10 lines 59-64) but it seems this window is within the case itself as if some internal pocket (see “open the carrier and access the electronic device” in col. 10 line 61).
Haralson teaches that it was already known in the art for an electronic device carrying case like that of King to include a second portion outer surface transparent window (see “transparent plastic window 78” in [0018]) made from a material that allows manipulation of the electronic device within the case (see “cyclist will need to press down on the flexible material” in [0019]); and a second portion inner surface (72) that forms a pocket that holds the electronic device against the window during use (see “elastic stretch material of the second bottom wall 72 helps contain the personal media device 100…directly in contact with both the second bottom wall 72 and the top wall 71” in [0019]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have to have provided the King carrying case with a second portion outer surface window and second portion inner surface pocket like that of Haralson in place of the seemingly interior window pocket as originally taught by King, the motivation being to allow a user to access and interact with their electronic device without having to first open the carrying case. Regarding the window specifically being TPU, Haralson discloses the use of “any thin, clear, flexible material” (see [0019]) for making the window and Lai teaches that it was already known in the art for an electronic carrying case window like that of Haralson, which has now been added to King, to be made from TPU sealed with welding or rubber gasket to the case (see col. 12 lines 33-50). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made window of the modified King case from any known and suitable window material, in this case, TPU as taught by Yoon. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Examiner notes that in this modified King case, when the zipper is in an open position, the mobile device will be exposed to the moisture due to the lack of closing feature on the second pocket, as Haralson discloses a fastener free pocket opening (73).
	King also fails to disclose the waterproof zipper specifically being a thermoplastic polyurethane zipper. King is silent as to the material structure of his waterproof zipper. Brightman teaches that it was already known in the art for a waterproof zipper to include TPU (see “TPU” in col. 2 line 60) mating zipper halves (30,31) RF welded to the fabric of a case to save material costs and mold tooling complexity (see col. 3 lines 5-15). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the waterproof zipper of the King case as a TPU zipper RF welded to the fabric of the case, the motivation being to reduce material costs and mold tooling complexity, as taught by Brightman.
	King also fails to disclose the zipper extending along at least three sides of the case wherein an entirety of an exterior surface of the teeth of the zipper is located on and visible from the exterior of the case. King shows the zipper extending along at least two sides of the case (see Figure 2) but fails to specify that at least one edge of the carrying case is zipper free. It is not clear just how many sides the King zipper extends around or if the exterior surface of the zipper teeth are visible or if they are covered by case material.
Johnson shows that it was already known in the art for a carrying case like that of King to include a zipper extending around three sides thereof with one side being zipper free where the zipper is completely visible from the exterior of the case (see Figures). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the waterproof zipper of King around three sides of the case, leaving one side zipper free, where the entire zipper is visible from an exterior of the case, as mere design choice, where such zipper/case design was already known in the art, as shown by Johnson. There is no inventive step in simply choosing between known case/zipper designs absent a showing of unexpected results.
	King also fails to disclose the strap comprising a water-resistant material and one or more rings located on the first and or second portions for removable attachment to the strap. King is silent as to the specific material of the strap and also fails to disclose exactly how the strap is attached to the case.
	Regarding the strap material, King is silent as to the specific material of the strap. Given that King does disclose the possibility of the case being waterproof (see col. 10 line 53) it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have also made the strap out of a waterproof material, the motivation being to reduce the number of materials needed to manufacture the case and also provide a strap that will last longer when exposed to moisture.
	Regarding the rings, Manning teaches that it was already known in the art to provide a case with rings for attaching a strap (see Figures). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have chosen any known and suitable case-to-strap connection for connecting the strap of King, in this case rings, as taught by Manning, as mere design choice.
	King also fails to disclose wherein the first portion and at least a portion of the second portion is constructed of thermoplastic polyurethane. King does disclose the case being waterproof and made from fabric or other desirable materials (see col. 10 line 53 and col. 11 lines 30-33).
Yoon teaches that one known waterproof sheet material is a TPU coated polyester (see “polyester” in [0014] and “TPU” in [0017]) that has improved water resistance and air tightness and is lightweight and easily workable (see [0025]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the King case from any known and suitable waterproof fabric, in this case, a TPU coated polyester fabric as taught by Yoon, the motivation being to provide a watertight, airtight, durable, and lightweight carrying case. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 3 and 13, the modified King case as set forth above includes the carrying case of claim 1, wherein the first inner surface, the second inner surface, or both would also include one or more slits for holding one or more cards, as taught by Johnson, as set forth above.
Regarding claims 4, 9, and 15, the modified King case as set forth above includes the carrying case of claim 1, wherein the first inner surface, the second inner surface, or both includes one or more holders for holding one or more items, as taught by Johnson. Johnson shows three slit pockets on the left side of the case as well as an ID holder. One or two of these slit pockets satisfy claims 1 and 3 and the remaining slit pocket or pockets, or the ID pocket, satisfy claim 4.
Regarding claims 5, 9, 14, and 16, the modified King case as set forth above includes the carrying case of claim 1, but fails to include wherein the first inner surface and the second inner surface each include one or more slits or holders for holding one or more cards or other items. So far, only the first portion of the King case has been provided with slit pockets and at least one holder like those of Johnson. A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that providing additional slit pockets and one or more holders on the second portion of the modified King case would allow a user to carry and organize more items and would have found it an obvious matter of design choice to have provided these additional slit pockets on the second portion. Johnson also shows slit pockets on more than one portion of a case (see Figures).
Regarding claims 8 and 18, the modified King case as set forth above includes the carrying case of claim 1, wherein the strap includes an adjustment feature for adjusting a length of the strap (see “adjustable straps 106 may be lengthened or shortened” in col. 3 lines 61-62 and “adjustable straps 208,210” in col. 4 line 24).
7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Johnson (US D352,604 S), Haralson et al. (US 2011/0101059 A1), Lai et al. (US 9,795,044 B2), Brightman (US 8,438,706 B2), Manning et al. (US D676,232 S), and Yoon et al. (US 2010/0003505 A1) as applied above, further in view of Miki (US 6,393,745 B1).
	Regarding claim 21, King as modified above includes the carrying case of claim 10, but fails to include wherein the zipper circumscribes one half or less of a circumference of the carrying case. King shows the zipper extending along at least two sides of the case (see Figure 2) but fails to specify that at least one edge of the carrying case is zipper free. It is not clear just how many sides the King zipper extends around. Johnson has been relied upon to teach the zipper extending around three sides of the case, but even Johnson shows the zipper circumscribing more than half of the circumference of the case. Miki shows a zipper extending around three sizes of a case but also circumscribing less than half a circumference of the case. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the zipper of the modified King case extending around three sides, but also circumscribing less than half the circumference of the case, as taught by Miki, as mere design choice. A person of ordinary skill in the would understand through their own available knowledge and reasoning that different zipper spans provide different degrees of access and item retention within a case and would find it obvious to vary the zipper span to suit their needs.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 3-5, 8-10, 12-16, 18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 13-17, 23, 24, 26, 27, and 30-33 of copending Application No. 15/945,827. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structural details or obvious variants thereof are also recited in the copending claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Claims 1, 3-5, 8-10, 12-16, 18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13-18, 21-25, and 28 of copending Application No. 15/945,826. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structural details or obvious variants thereof are also recited in the copending claims and would result from the method steps of the copending claims being carried out. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
13.	Applicant’s arguments filed 7/18/22 with respect to the drawing objections, claim objections, 112(1) rejections with respect to the first pocket zipper, and 112(2) rejections with respect to the “thermoplastic polyurethane zipper” have been considered and are persuasive. The appropriate objections/rejections have been withdrawn.
14.	Applicant’s remaining arguments filed 7/18/22 with respect to the 112(1) and 112(2) rejections with respect to the “thermoplastic polyurethane zipper” as well as the 103 rejections have been considered but are not persuasive.
	Regarding the “thermoplastic polyurethane zipper”, Applicant has argued that the material structure, i.e. thermoplastic polyurethane, of TIZIP zippers is well-known to those skilled in the art of waterproofing articles and cites various links to TIZIP material data sheets. First, the material data sheets don’t have dates. It is not clear if these are the same zippers Applicant was actually referring to when originally mentioning TIZIP zippers in the provisional application filed 2/12/15. Second, Applicant’s arguments filed 4/21/22 in copending Application No. 15/945,826 argue that various TIZIP zippers were not commercially available as of the priority date of 2/12/15. How is it possible that these TIZIP zippers were not commercially available when the present disclosure was filed, as Applicant has argued in the copending application, yet also have material properties well-known to those skilled in the art, as Applicant is currently arguing? Finally, it seems clear that TIZIP has a range of zippers/fasteners such that the broad disclosure or mention of TIZIP in Applicant’s originally filed disclosure is used to identify a source of products and not any one particular product such that this broad disclosure alone does not support the idea that the disclosed zipper must clearly without a doubt be “thermoplastic polyurethane” in order to support the present claim language.
	Applicant has argued that not one of the cited references mentions both a mobile phone and a zipper case with ability to protect the phone from a body of water and/or prevent the phone from sinking in a body of water. Examiner notes that the primary reference King discloses a mobile device case specifically designed to float on water (see “configured to float if dropped into a body of water” in col. 10 lines 54-55).
Applicant has argued that the seven references have been combined based on improper hindsight reasoning. Examiner notes that each and every modification set forth in paragraphs 6 and 7 above includes a statement that addresses the specific motivation or rationale of a person of ordinary skill in the art when making the proposed modifications.
Applicant has argued that King distinguishes between zippers and watertight and airtight seals such that King teaches away from the use of waterproof zippers. Examiner believes Applicant is reading too much into King’s broad disclosure in col. 4 lines 18-22. Perhaps King is simply acknowledging that not all zippers are waterproof, including his “zipper”, and he considers a waterproof zipper to be included under “airtight and/or watertight seals”. Clearly King is interested in providing a waterproof, watertight, airtight case and at no point says “waterproof zippers cannot be used” to provide such functionality.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	10/21/22